DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 26 January 2022.
Claims 1, 3 – 10, 12 – 16 and 18 – 20 are pending.
The claims, as amended below, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Taylor (Reg. No. 50,376) on 10 February 2022.

The application has been amended as follows: 
Claims
1. (Currently Amended)  A memory system comprising: 
a memory device; 
and a memory controller coupled to the memory device and configured to: 

select map segments, on which locking is to be set, based on information on all commands received from a host during a set period of time, wherein the map segments are selected from the map segments cached in the map cache, and the map segments, on which locking is to be set, are not to be evicted from the map cache; 
and set lock flags of the map segments on which locking is to be set, wherein the memory controller is configured to select the map segments, on which locking is to be set, from the map segments in the map cache, when a ratio of write commands to all the commands received from the host during the set period of time is greater than or equal to a threshold ratio.

3. (Currently Amended)  The memory system of claim 1, wherein the memory controller configured to select the map segments, on which locking is to be set, based on the information on all the commands received from the host during the set period of time further comprises the memory controller configured to, when [[a]] the ratio of write commands to all the commands received from the host during the set period of time is less than [[a]] the threshold ratio, select, based on logical addresses referenced by read commands received from the host during the set period of time, the map segments, on [[on]] which locking is to be [[set]] set, from the map segments in the map cache.

10. (Currently Amended)  A memory controller comprising: 

a control circuit coupled to the memory device and configured to: 
cache map segments in a map cache, wherein the map segments are a subset of all map segments in a mapping table indicating mapping information between logical addresses and physical addresses; 
select map segments, on which locking is to be set, based on information on all commands received from a host during a set period of time, wherein the map segments are selected from the map segments cached in the map cache, and the map segments, on which locking is to be set, are not to be evicted from the map cache; 
and set lock flags of the map segments on which locking is to be set, wherein the control circuit configured to select the map segments, on which locking is to be set, from the map segments in the map cache, when a ratio of write commands to all the commands received from the host during the set period of time is greater than or equal to a threshold ratio.

12. (Currently Amended)  The memory controller of claim 10, wherein the control circuit configured to select the map segments, on which locking is to be set, based on the information on all the commands received from the host during the set period of time further comprises the control circuit configured to, when [[a]] the ratio of write commands to all the commands received from the host during the set period of time is less than [[a]] the threshold ratio, select, based on logical addresses referenced by read commands received from the host during the set period of time, the map segments, on [[on]] which locking is to be [[set]] set, from the subset of map segments in the map cache.

16. (Currently Amended)  An operation method of a memory system, the method comprising: 
caching map segments in a map cache, wherein the map segments are a subset of map segments in a mapping table indicating mapping information between logical addresses and physical addresses; 
selecting map segments, on which locking is to be set, based on information on all commands received from a host during a set period of time, wherein the map segments are selected from the map segments cached in the map cache, and the map segments, on which locking is to be set, are not to be evicted from the map cache; 
[[and]] setting lock flags of the map segments on which locking is to be set[[,]];
and determining that a ratio of write commands to all the commands is greater than or equal to a threshold ratio, wherein in response to the ratio of write commands to all the commands being greater than or equal to the threshold ratio, selecting the map segments, on which locking is to be set, from the map segments in the map cache. 

18. (Currently Amended)  The method of claim 16, wherein the selecting map segments, on which locking is to be set, based on the information on all the commands received from the host during the set period of time further comprises, when [[a]] the ratio of write commands to all the commands received from the host during the set period of time is less than [[a]] the threshold ratio, selecting, based on logical addresses referenced by read commands received , on [[on]] which locking is to be [[set]] set, from the map segments in the map cache.

19. (Currently Amended)  The method of claim 18, wherein the selecting, based on the logical address referenced by the read commands received from the host during the set period of time, map segments, on which locking is to be set, from the map segments in the map cache further comprises, when i) consecutive logical addresses are sequentially referenced, by the read commands, a threshold count or more, or ii) when logical addresses in same map segment, among the map segments in the map cache, are referenced, by the read commands, a threshold reference number of times or more, selecting the map segments on which locking is to be set from the map segments in the map cache.

Reasons for Allowance
Claim 1 has been amended to recite limitations of claim 2 that has been indicated as allowable over prior art in Office Action mailed 29 October 2021.  Therefore, claim 1 is allowable over prior art.
Claim 10 is memory controller claim corresponding to system claim 1 and is considered allowable over prior art for the same reasons as claim 1.
Claim 16 is method claim corresponding to system claim 1 and is considered allowable over prior art for the same reasons as claim 1.
Claims, dependent upon independent claims 1, 10 or 16, are also considered allowable over prior art for the same reasons as said independent claims.
The claims, as amended in Examiner’s Amendment, are in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHIE YEW/            Primary Examiner, Art Unit 2139